DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masson et al (8960065).
Masson teaches a fiber reinforced plastic member (Figures 2, 3), which is made of fiber (Abstract) reinforced plastic resin (Column 1, lines 64-67) and extends in a specific direction,
the fiber reinforced plastic member comprising a fiber-braided structure (Figure 8), the fiber-braided structure including
first braid yarns (left slanted yarns of Figure 8) wound to intersect the specific direction at a first braid angle, and second braid yarns (right slanted yarns of Figure 8) wound to intersect the specific direction at a second braid angle, the first braid yarns and the second braid yarns being braided together, wherein

the fiber-braided structure has the both ends in the longitudinal direction and a middle portion between the both ends (the ends would be the extreme left an extreme right of Figure 8, the middle would be all of Figure 8 between these two ends), and
the predetermined region between the both ends in the longitudinal direction is the middle portion (the predetermined region is in the middle portion, which includes everything between the two extreme ends).
In regards to Claim 2, Masson teaches the first braid angle and the second braid angle are 60 degrees or larger but smaller than 90 degrees (Column 1, lines 56-59).
In regards to Claim 3, Masson teaches the first braid angle of the first braid yarns and the second braid angle of the second braid yarns in the other region are 15 degrees or larger up to 45 degrees (θ2 is shown as being 15-45 degrees).
In regards to Claim 6, Masson teaches an outer diameter of the fiber reinforced plastic member is constant throughout the longitudinal direction (Figure 8 shows the diameter constant).
In regards to Claim 9, the claim limitations do not further limit the fiber reinforced plastic member as they only recite intended uses.  The fiber reinforced plastic member of Masson is capable of extending between tunnel frames of a vehicle body or between a side sill and a tunnel frame of the vehicle body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al.
In regards to Claim 4, while Masson essentially teaches the invention as detailed, it fails to specifically teach specific ratios of sections of the fiber reinforced plastic member.  The ratio, however, could be any number desired as the predetermined region is not a set distance.  For instance, Examiner could select any portion of θ3 that would provide the ratio of 0.001 - 0.01.  It therefor would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the ratio would be of 0.001 - 0.01 dependent on how large the predetermined region is selected to be.  While this interpretation satisfies the claim language, it should be noted that Masson also details in Column 7, lines 42-62 why one would adjust the braid angle, and the ordinarily skilled artisan would obviously understand how to select such ratios based on design needs for a connecting rod.
In regards to Claim 7, while Masson does teach that the fiber reinforced plastic member has a form of a hollow cylindrical member, and an inner diameter (formed on a mandrel, which could only be present if the fiber reinforced plastic member was hollow), it does not specifically teach the inner diameter is smaller in the predetermined region than in the other region.  Applicant’s specification, however, teaches in paragraph 56 that application of heat is what causes this diameter to become smaller.  During the application of resin and curing, however, the .  
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masson et al in view of Broughton, Jr. et al (20160305052).
In regards to Claim 5, while Masson essentially teaches the invention as detailed, it fails to specifically teach providing axial yarns. Broughton, however, teaches that it is well known that braided structures can be formed with or without axial yarns (Figures 3, 4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided axial yarns, so as to increase the tensile strength and rigidity of the braided structure as desired.  The ordinarily skilled artisan in the braiding arts knows the difference between biaxially braided structures and triaxially braided structures, and understands the benefits of providing the axial yarns as detailed.
In regards to Claim 8, Masson is silent as to the material of the braided structure.  Broughton, however, teaches that it is well known in strength applications to utilize carbon fibers (Paragraph 8).  The ordinarily skilled artisan would understand the strength requirements, and know to utilize carbon fibers as taught.
Response to Arguments
Applicant's arguments filed 07 December 2021 have been fully considered but they are not persuasive.
Feature A as outlined by Applicant has not changed.  In regards to newly added features B and C, Applicant argues that Masson teaches a braid angle θ2 in the middle portion that is .


    PNG
    media_image1.png
    369
    863
    media_image1.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732